Citation Nr: 0330729	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  97-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for hearing loss of 
the left ear.

4.  Entitlement to service connection for a potassium 
deficiency.

5.  Entitlement to service connection for actinic keratosis 
with resulting basal cell carcinoma.

6.  Entitlement to an increased (compensable) rating for 
hearing loss of the right ear.

7.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
July 1984.

This matter comes to the Board of Veterans' Appeal (Board) 
on appeal from a January 1997 RO decision that denied 
service connection for:  glaucoma, a hiatal hernia, hearing 
loss of the left ear, a potassium deficiency, and actinic 
keratosis with resulting basal cell carcinoma.  The January 
1997 RO decision also denied higher (compensable) ratings 
for hearing loss of the right ear and chondromalacia of the 
right knee.  In May 1999, the Board remanded the 
aforementioned claims to the RO for further development.

Pursuant to the Board's May 1999 remand, the RO furnished 
the veteran with a statement of the case (SOC) regarding his 
claims for service connection for an injury to the left 
great toe and a disability manifested by abnormal liver 
function tests.  Following the issuance of the SOC, he did 
not perfect his appeal by filing a substantive appeal; as 
such, these matters are not currently before the Board and 
will not be discussed in the following decision.  

In addition, it is noted that the claim of service 
connection for residuals of a transient ischemic attack 
(also claimed as a cerebral vascular accident) secondary to 
hypertension was before the Board, but following the May 
1999 remand the claim was granted by the RO; this 
constitutes a full grant of benefits on appeal; and this 
matter need no longer be addressed. 

With regard to the veteran's prostate condition claim, it is 
noted that RO proposed to reduce his rating in an October 
1999 decision.  Following this proposed reduction, the 
veteran indicated he disagreed with the RO.  Thereafter, the 
RO, in a March 2000 decision, actually reduced his rating.  
In June 2000, the RO wrote the veteran a letter, informing 
him that he would have to file a new notice of disagreement 
with the March 2000 decision if he cared to.  He did not 
respond.  As such, this matter has not been properly 
appealed and is not presently before the Board. 


FINDINGS OF FACT

1.  The veteran does not have glaucoma, currently.

2.  Any current hiatal hernia or residuals of such developed 
many years after the veteran's service separation and are 
not etiologically related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The record shows that 
the veteran was properly notified of the January 1997 RO 
decision that, in part, denied his claims of service 
connection for glaucoma and a hiatal hernia.  The veteran 
was issued a statement of the case (in April 1997) and a 
supplemental statement of the case (SSOC) (in April 2003 ).  
The Board concludes that the RO decision, SOC, SSOC, and 
letters sent to the veteran over the years (including the 
June 2001 and October 2002 VCAA letters) informed him of:  
why the evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has met its duty 
to inform the veteran. 
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In May 1999, the Board remanded the veteran's 
claims to the RO for further evidentiary development.  All 
relevant VA medical records are on file.  Given the present 
circumstances, the Board finds that VA has done everything 
reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of 
VA's resources is not warranted.  As such, the Board will 
proceed with a discussion of the merits of the veteran's 
claims.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Glaucoma

A review of the veteran's service medical records shows that 
when he underwent periodic examinations in May 1974 and 
April 1975, his eyes were normal aside from refractive 
error.  In January 1978, he presented for treatment of 
growths of the lower left upper lid.  He also said he needed 
glasses.  It was noted he had a chalazion and impaired 
vision (i.e. refractive error).  Glaucoma was not indicated.  
In March 1978, he complained of eye irritation and was 
diagnosed as having conjunctivitis.  In October 1978, he was 
noted as having defective vision, and he was given an E-1 
profile.  On periodic examination, in August 1981, his eyes 
were within normal limits; and his corrected distant vision 
was 20/20, bilaterally.  On separation examination in April 
1984, the veteran's eyes were described as within normal 
limits.  Distant vision was corrected to 20/30 and 20/40 in 
the right and left eyes, respectively.  In May 1984, the 
veteran complained of blurred vision.  No abnormalities were 
noted.  It was noted that bifocals had been prescribed but 
he had not received them yet.  

In November 1984, the veteran underwent a VA examination.  
His extraocular movement was normal and his pupils were 
equally reactive to light and accommodation.  Glaucoma was 
not diagnosed.

A May 1990 examination shows that the veteran's eyes were 
within normal limits. 

A July 1992 neurologic medical record shows that the veteran 
complained of blurred vision in the left eye.  Following an 
examination, no pertinent diagnosis was made with regard to 
the eyes. 

In a March 1996 statement, Dr. D.D.C., O.D., reported that 
the veteran had a history of high intraocular pressure.  His 
visual acuity with correction was 20/20, bilaterally.  His 
intraocular pressure was 19, which was noted as consistent 
with previous readings.  The fundus was within normal 
limits.  No mention was made of glaucoma. 

A VA outpatient treatment record, dated in March 2003, 
reflects assessments including no diabetic retinopathy and 
"glaucoma suspect."  Subsequent studies revealed that his 
intraocular pressure was 20/23.  

In sum, a review of the record reveals that there is:  1) no 
evidence of glaucoma in service; 2) no evidence of glaucoma 
in the years immediately following service; and 3) no 
evidence of glaucoma currently.  It is acknowledged that the 
veteran may have had eye problems in service; however, all 
such problems were acute and transitory in nature (e.g. 
episode of conjunctivitis) and wholly unrelated to the 
disability at issue.  Further, while there is a clinical 
impression of suspected glaucoma in March 2003; follow-up 
studies reveal that his intraocular pressure was 20/23, and 
a diagnosis of glaucoma was not rendered.  In sum, there is 
no evidence on file which shows that the veteran currently 
has glaucoma which is related to a disease or injury in 
service or to a service-connected disability.  
 
Pertinent law and regulations specifically limits 
entitlement to service connection to disability resulting 
from disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The veteran's statements and hearing testimony which is to 
the effect that he has glaucoma which began in service or is 
related to a service-connected disability are acknowledged.  
The veteran is competent to comment that he experienced eye 
problems in service; however, he is not competent to comment 
that he currently has glaucoma or that any current eye 
problems are etiologically related to service or a service-
connected disability.  In this regard, it is noted that the 
veteran is a layman and does note have the requisite 
competence to give a medical opinion on the diagnosis or 
etiology of any disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In reaching its decision, the Board has considered the 
matter of resolution of the benefit of the doubt in the 
veteran's favor; however, application of the rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1991).  Such is not the 
case in this instance as the weight of the evidence is 
against the claim of service connection for glaucoma.


Hiatal Hernia

A review of the veteran's service medical records shows that 
in October 1971, he presented with complaints of left lower 
quadrant pain which had been present for the previous two to 
three weeks.  It was suspected that the veteran's pain was 
of a musculoskeletal nature.  A hiatal hernia was not 
diagnosed.  In April 1974, he again presented with left 
lower quadrant pain.  The clinical impression was a stomach 
ache.  In May 1974, the veteran's abdomen and viscera were 
deemed within normal limits on a periodic examination.  In 
December 1974, it was noted that he had a possible small 
inguinal hernia, on the left side.  He returned after a week 
for a follow-up examination, and a hernia was ruled out.  On 
periodic examination in April 1975, the veteran's abdomen 
and viscera were normal.  In March and July 1978, it was 
noted that the veteran had pain in the right upper quadrant 
area, under a scar.  It was concluded he had a possible 
strained muscle or a mild hernia.  Other records, dated in 
1978, show that he was taking medication for gastritis but 
continued to have abdominal discomfort with muscle exertion.  
In November 1980, the veteran complained of a 3-4 week 
history of epigastric pain after eating.  An upper 
gastrointestinal series was normal.  On separation 
examination in April 1984, the veteran's abdomen and viscera 
were within normal limits.  On an associated history form, 
the veteran indicated that his stomach became upset easily 
and he had experienced indigestion. 

In November 1984, the veteran underwent a VA examination and 
no pertinent abdominal or gastrointestinal issues were 
noted.  A hiatal hernia was not diagnosed.

Generally, medical evidence dated in the mid 1990s shows 
that the veteran was diagnosed as having a hiatal hernia.  
Specifically, following a May 1994 upper endoscopy, the 
impressions included a hiatal hernia.  Records dated in June 
and November 1995 show that the veteran had a small hiatal 
hernia and was on medication for such.  Records dated in 
October 1996 show that the veteran had a protrusion of the 
lower abdomen.  In January 1997, it was noted he had point 
tenderness of the abdomen that was suggestive of a small 
incisional hernia.  Subsequent CAT scan studies revealed no 
evidence of an abdominal wall hernia or any other 
intraperitonal abnormality.  A June 1998 VA genitourinary 
examination reveals that the veteran had a history of a 
hiatal hernia.

At an October 1998 Board hearing, the veteran testified that 
a hiatal hernia condition was first noted in service, in 
1971, and later in 1974 and 1978.  He said he was treated 
with medication. 

The veteran underwent a VA genitourinary examination in 
September 1999.  No mention was made of a hiatal hernia or 
residuals of such; however, it is acknowledged that this 
examination dealt largely with the veteran's prostate 
condition. 

In sum, the record shows that the veteran experienced 
several gastrointestinal problems during service (1963-
1984).  The first post-service indication of a hiatal hernia 
was in the mid 1990s, approximately a decade after service 
separation.  The most recent medical evidence, however, 
suggests that the veteran does not have a hiatal hernia 
currently.  Even assuming, however, that he does have a 
current hiatal hernia or residuals of such, there is still 
no competent medical evidence on file which demonstrates an 
etiological relationship to a disease or injury in service.  
Given, the lack of nexus evidence linking the disability at 
issue to service, the claim must be denied.

The veteran's statements and hearing testimony which is to 
the effect that he developed a hiatal hernia in service are 
acknowledged.  The veteran is competent to comment that he 
experienced gastrointestinal problems in service like 
indigestion and pain; however, he is not competent to 
comment that he currently has a hiatal hernia or residuals 
of such and that such are etiologically related to service.  
In this regard, it is noted that the veteran is a layman and 
does note have the requisite competence to give a medical 
opinion on the diagnosis or etiology of any disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching its decision, the Board has considered the 
matter of resolution of the benefit of the doubt in the 
veteran's favor; however, application of the rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1991).  Such is not the 
case in this instance as the weight of the evidence is 
against the claim of service connection for a hiatal hernia.


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for a hiatal hernia is 
denied.


REMAND

Since the last supplemental statement of case was issued in 
April 2003, a voluminous amount of evidence has been 
submitted.  Not all of this evidence is duplicative.  A 
waiver of Agency of Original Jurisdiction (AOJ) review is 
not on file.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Pursuant to the Veterans Claims Assistance Act, the 
veteran's claims must be further developed.  In this regard, 
as explained below, appropriate examinations should be 
scheduled to ascertain the nature, etiology, and, in some 
cases, the severity of the disability at issue.  38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002).  While the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case. 

Finally, it is noted that in a July 1997 RO decision, 
service connection for Bouchard's nodes, a heart blockage, 
and a low back strain was denied on the merits even though 
such claims were previously denied by the RO in March 1985.  
The veteran timely filed a notice of disagreement in August 
1997; however, the RO never issued him a statement of the 
case.  This action should be undertaken.  Manlincon v. 
Derwinski, 12 Vet. App. 238 (1999).  

Accordingly, the case must be REMANDED for the following 
actions: 

1.  The RO should schedule the veteran 
for a VA audiological examination to 
ascertain:  the nature and etiology of 
any hearing loss of the left ear; and 
the current severity of his hearing loss 
of the right ear.  The claims folder 
should be reviewed in conjunction with 
the examination.  Specifically, the 
following questions should be addressed:  
does the veteran have any hearing loss 
of the left ear?  If so, is it at least 
as likely as not that such was caused by 
a disease or injury in service?  A 
detailed rationale should be provided 
for any opinion expressed.

2.  The veteran should be scheduled for 
a VA dermatological examination to 
determine the nature and etiology of any 
actinic keratosis with resulting basal 
cell carcinoma  The claims folder should 
be reviewed in conjunction with the 
examination.  Specifically, the 
following questions should be addressed:  
does the veteran have any skin problems?  
If so, such should be identified.  Is it 
at least as likely as not that any skin 
problems were caused by a disease, 
injury, or incident of service, 
including any herbicide exposure, in 
service?  A detailed rationale should be 
provided for any opinion expressed.

3.  A SOC should be prepared regarding 
the veteran's application to reopen 
claims of service connection for 
Bouchard's nodes, a heart blockage, and 
a low back strain.  He should also be 
informed of the requirements of a timely 
substantive appeal. 

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed in its entirety.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





